Citation Nr: 0729172	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for 
service connection for PTSD.  The Board remanded the claim 
for further development in January 2005.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  The evidence of record does not verify any of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he currently has PTSD as a result of his 
time in service.  He claims he served with the 101st 
Airborne, where his unit was bombed daily, he slept between 
M60 tanks, and someone was killed "all the time."  He also 
claims he flew as a door gunner in a helicopter, shooting at 
Viet Cong and picking men up off the ground to take them to 
the hospital.  The veteran also stated that, while he served 
with the 37th Signal Battalion, his unit was bombed daily, a 
little girl was hit by a mortar which stuck in her side 
instead of exploding, and he captured a Viet Cong inside of 
his camp.  The veteran has reported that he was a prisoner of 
war (POW) in Korea, but that the United States covered it up.  
He told one private provider that he was shot in the back in 
Vietnam.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In November 2002, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit.  He was also informed as to the 
elements of a service connection claim and the types of 
evidence which would support his claim.  The letter asked the 
veteran to provide information regarding his stressors and 
send in the needed evidence.  In essence, it advised him to 
submit any evidence he might have in his possession or 
identify any evidence that might support his claim, although 
it did not specifically set forth that advice in those words.  
The veteran clearly understood he could submit evidence on 
his own behalf, as he submitted service personnel records and 
completed and returned the PTSD Questionnaire.  The November 
2002 letter advised the veteran of each notice element 
required by 38 C.F.R. § 3.159(b)(1), and he was asked to 
submit any evidence in his possession in a December 2005 
letter.  See 38 U.S.C.A. § 5103(a).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available, 
should service connection be established for any claimed 
disability.  As the veteran's claim for service connection is 
denied herein, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The timing of notice did not affect the essential fairness of 
the adjudication or prejudice the veteran, as complete notice 
was provided prior to the final adjudication of the claim in 
the February 2005 statement of the case, which contained the 
complete text of the VCAA and explained that there was no 
evidence corroborating the veteran's claimed in-service 
stressors.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice provided met both the law and the spirit 
of VCAA.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded a VA examination and 
attempted to verify his claimed stressors.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection for PTSD

In order to establish direct service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993), Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The determination as to whether the veteran 
"engaged in combat with the enemy" is made, in part, by 
considering military citations that expressly denote as much.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  However, the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

Thus, in evaluating a PTSD claim, it must first be determined 
whether the veteran engaged in combat with the enemy. 
Although the veteran claims he was a door gunner, the 
evidence of record does not support the conclusion that the 
veteran engaged in such combat or in combat of any kind.  
Indeed, the veteran's DD 214s do not reveal any awards or 
decorations indicative of combat.  Moreover, the veteran's 
Form 20 does not reveal any duty assignments suggestive of 
combat, or assignment to the 101st Airborne of duty as a door 
gunner.  While he did state once that he was shot in the back 
in Vietnam, he has not made this contention to VA and service 
medical records do not show any such injury.  He also claims 
to have been a POW while he was in Korea.  The service 
medical records and service personnel records do not support 
this statement.  Thus, the Board accords the veteran's 
statements regarding the circumstances of his service little 
weight.

The veteran's credibility has also been called into question 
by multiple VA examiners.  In May 2003, a VA examiner 
declined to give a diagnosis of PTSD and stated that the 
veteran's symptoms of PTSD only appeared as part of his 
efforts to get service connection.  A VA psychiatrist in 
February 2005 found the veteran did not meet the criteria for 
a diagnosis of PTSD, noted the May 2003 examiner's opinion 
that the symptoms of PTSD appeared when the veteran applied 
for service connection, and stated that the veteran's story 
contains inconsistencies.  At another VA examination in April 
2007, the examiner found the veteran does not meet the 
criteria for a diagnosis of PTSD and stated that much of the 
veteran's narrative seemed practiced and/or contrived and 
that the veracity of the veteran's reports is highly 
questionable.  At one time, the veteran told a private 
provider he was shot in the back in Vietnam.  He does not 
make this contention again to another provider, or to VA.  
Without any evidence of combat, the veteran's statements are 
not sufficient proof that he was involved in combat.

As the evidence fails to establish that the veteran engaged 
in combat with the enemy, the veteran's lay statements as to 
in-service stressors cannot be accepted without further 
corroboration through independent evidence.  Doran, 6 Vet. 
App. at 288-89.  No independent evidence exists to 
substantiate any of the veteran's specified stressors.  In 
fact, VA submitted a stressor verification request to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center for Unit Records 
Research (CURR)).  JSRRC found no record of an incident 
involving a child or an incident involving the capture of a 
Viet Cong within the base to which the veteran was assigned.  
In December 1969, the time period listed by the veteran on 
his PTSD questionnaire for daily bombings, no attacks on his 
base were reported.  The veteran's service records do not 
show that he was a prisoner of war.  They do not show that he 
served with the 101st Airborne or served as a door gunner, 
meaning the claimed stressors related to that unit and 
position are unverifiable.  Without such corroboration, an 
essential element of a PTSD claim remains unsatisfied and the 
veteran is therefore precluded from a grant of service 
connection.

In reaching the above conclusion, the Board recognizes that 
the competent evidence includes some diagnoses of PTSD.  
However, the validity of any PTSD diagnoses and opinions are 
dependent on the existence of an in-service stressor.  In the 
instant case, the file contains no evidence to corroborate 
the veteran's stressors.  Therefore, the diagnoses rendered 
were, by necessity, predicated solely on the veteran's own 
statements.  As such, they lack probative value.

Based on the foregoing, the evidence of record fails to 
establish a verified in-service stressor.  As such, any 
competent evidence attributing the veteran's current PTSD to 
service is not probative.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


